Citation Nr: 0806634	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to an initial compensable rating for 
hypogonadism.







ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel






INTRODUCTION

The veteran had active service from July 2001 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted, in pertinent part, the 
veteran's claim of service connection for hypogonadism, 
assigning a zero percent rating effective August 22, 2004 
(the day after the date of the veteran's discharge from 
active service), granted entitlement to special monthly 
compensation based on the loss of use of a creative organ 
effective August 22, 2004, and denied the veteran's claim of 
service connection for major depressive disorder (which the 
RO characterized as generalized anxiety disorder with major 
depressive disorder and obsessive compulsive disorder).  The 
veteran disagreed with this decision in October 2005, seeking 
an initial compensable rating for service-connected 
hypogonadism and service connection for major depressive 
disorder.

In a December 2005 rating decision, the RO granted service 
connection for major depressive disorder and assigned a 50 
percent rating effective August 22, 2004.  This decision was 
issued to the veteran in January 2006.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the rating or effective date assigned.  
Accordingly an issue relating to major depressive disorder is 
no longer in appellate status.  See Grantham v. Brown, 114 F 
.3d 1156 (1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an initial compensable 
rating for hypogonadism has been obtained.

2.  The veteran's service-connected hypogonadism is not 
manifested by a penis deformity with loss of erectile power.


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypogonadism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic 
Code 7799-7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The claim on appeal is a "downstream" element of the RO's 
grant of service connection for hypogonadism in the currently 
appealed rating decision issued in March 2005.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 is not required in cases where such notice was 
afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In a letter issued in 
September 2004, VA notified the veteran of the information 
and evidence needed to substantiate and complete his claim 
for service connection for hypogonadism, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his hypogonadism during service, 
and noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA also provided the appellant with notice of the Dingess 
requirements in March 2006.  Although complete content-
complying notice was provided after the March 2005 RO 
decision that is the subject of the current appeal, the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The veteran has not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  To the extent that Dingess requires more extensive 
notice as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the veteran's higher initial rating claim is being denied 
herein, such matters are moot.  In any event, however, the 
March 2006 letter included applicable notice of the Dingess 
requirements.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Veterans Court) held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008), clarified 
VA's notice obligations in increased rating claims.  The 
instant appeal originates, however, from the grant of service 
connection for the disorder at issue.  Consequently, Vazquez-
Flores is inapplicable.  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected 
hypogonadism.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected hypogonadism is currently 
evaluated as zero percent disabling by analogy to 38 C.F.R. 
§ 4.115b, Diagnostic Code (DC) 7799-7520.  See 38 C.F.R. 
§ 4.115b, DC 7799-7520 (2007).  Under DC 7520, a 20 percent 
evaluation is available for a penis deformity with loss of 
erectile power.  Id.  A footnote to DC 7520 indicates that 
claims for penis deformities should be reviewed for 
entitlement to special monthly compensation under 38 C.F.R. 
§ 3.350.  See 38 C.F.R. § 3.350 (2007).  As noted in the 
Introduction, the veteran has been receiving special monthly 
compensation for loss of use of a creative organ since 
August 22, 2004.

A review of the veteran's service medical records indicates 
that, at the veteran's enlistment physical examination in 
July 2001, clinical evaluation of the veteran's endocrine 
system was completely normal.  

The veteran reported that he was in good health at his 
separation physical examination in May 2004.  Clinical 
evaluation of the veteran's endocrine and genitourinary 
systems was completely normal.

Laboratory results obtained in June 2004 show that the 
veteran's testosterone level was 102.8 with a normal range 
between 280-800.

On outpatient treatment in July 2004, the veteran complained 
of fatigue, sexual dysfunction, and decreased libido.  
Laboratory results showed a testosterone level of 90.55.  The 
in-service examiner stated that there was a question of 
idiopathic secondary hypogonadism and secondary 
hypothyroidism (i.e., hypopituitarism).  The diagnosis, 
contained in a letter to another in-service examiner, was 
idiopathic central hypogonadism.

The veteran received a medical discharge from active service 
in August 2004 based on the findings of a Physical Evaluation 
Board in August 2004 that he was disabled by generalized 
anxiety disorder and major depressive disorder that were not 
incurred in the line of duty and existed prior to service.

VA clinical records show that, on outpatient treatment in 
October 2004, the veteran complained of decreased libido and 
fatigue.  Physical examination showed testicular volume 
within normal limits with no induration or palpable nodules 
and normal external genitalia.  The impression was a history 
of hypogonadotropic hypogonadism.

On VA outpatient treatment in December 2004, the veteran 
complained of fatigue, decreased sex drive, and erectile 
dysfunction.  The veteran's testosterone level was 630.  The 
assessment included idiopathic central hypogonadism.

On VA outpatient treatment in January 2005, the veteran 
reported that he was able to carry out sexual activity.  He 
also reported significant improvement in stamina.   The 
assessment was a history of hypogonadotropic hypogonadism.

On private outpatient treatment in November 2005, it was 
noted that the veteran had a diagnosis of male hypogonadism 
that had been stable and non-progressive since being 
diagnosed 1 1/2 years earlier.  The assessment was male 
hypogonadism.

In response to a request from the RO, Austin Regional Clinic 
notified VA in March 2006 that no records were available for 
the veteran.

On VA outpatient treatment in March 2006, the veteran 
complained of fatigue at noon time and a low testosterone 
level.  The veteran's testosterone level in February 2006 was 
reviewed and showed a level of 298.  The assessment included 
idiopathic central hypogonadism.

On VA examination in April 2006, the veteran complained of a 
history of hypogonadism and some fatigue.  The assessment was 
a history of hypogonadism.

On VA examination in June 2006, the veteran complained of 
persisting low testosterone levels.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  He commented that the veteran's reported symptoms 
seemed to be neurasthenia and were as likely as not related 
to the veteran's clinical depression as to his hypogonadism.  
The veteran had the expected effects of hypogonadism on 
decreased libido and erectile dysfunction; however, the VA 
examiner stated that there was no evidence of muscle weakness 
or atrophy.  This examiner also stated that the veteran's 
symptoms were mostly psychosocial since he was not physically 
disabled by any of his complaints.  The veteran's 
testosterone level was 298, with a normal range between 241-
827.  The diagnosis was central hypogonadism.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable rating for hypogonadism.  The veteran's service-
connected hypogonadism is not manifested by a penis deformity 
with loss of erectile power such that a minimum 20 percent 
rating is warranted under DC 7522.  See 38 C.F.R. § 4.115b, 
DC 7799-7522 (2007).  Instead, the medical evidence shows 
continuing treatment for hypogonadism.

As noted above, there is no evidence that the veteran's 
hypogonadism should be increased for any other separate 
period based on the facts found throughout the appeal period.  
The evidence of record from the day the veteran filed the 
claim to the present supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for hypogonadism 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


